Citation Nr: 0324405	
Decision Date: 09/18/03    Archive Date: 09/30/03

DOCKET NO.  94-19 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hepatitis.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
neuropsychiatric condition.  

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
gastrointestinal disorder.  

4.  Entitlement to service connection for a skin condition. 

5.  Entitlement to service connection for hypertension, 
claimed to be secondary to diabetes mellitus.  

6.  Entitlement to service connection for diabetic 
retinopathy, claimed to be secondary to diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1993 and subsequent rating 
decisions of the San Juan, Puerto Rico, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


REMAND

This Board observes that addition development is necessary 
prior to the completion of additional development.  In 
particular, correspondence received from the veteran at the 
Board in September 2003, the veteran requested a personal 
hearing at the RO.  In view of the foregoing, this case is 
remanded to the RO in order to provide him with a personal 
hearing before a Decision Review Officer.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




